Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-7-2022 has been entered. 
Response to Arguments
Applicant's arguments filed 10-7-2022 have been fully considered but they are not persuasive. As to Applicant’s argument that Thorn and Tengler does not consider a combination of eye-tracking and recognition of a separate body part, the Examiner respectfully disagrees. Tengler discloses tracking eyes and the driver’s head (see Para. 48). Paek discloses other dynamic gesture combinations (combination head, hand, shoulder in Para. 132). Considering all references together, the claim is still rendered obvious by the previously cited references. For at least this reason the rejection is maintained. 
Previous 112 rejections and interpretations are overcome by amendment and currently withdrawn.  
Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 10-13, 15-17, and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. (U.S. App. 2013/0155237) in view of Thorn et al. (U.S. App. 2008/0111833) and Tengler et al. (U.S. App. 2012/0215403).
In regard to claim 1, Paek teaches a method of operating one or more output devices for a motor vehicle (see Abstract and Title) in a non-contact control (see Fig. 10-15), the method comprising: 
providing one or more sensors and the one or more output devices the one or more output devices comprising at least one of a plurality of displays, display regions, projectors, or projection regions(see Figs. 9 and 10 camera and display); 
detecting, using the one or more sensors (see Fig. 9 any camera(s)), two or more inputs comprising:
ii) a proximity of a body part of the passenger relative to the one or more output devices and a trajectory of the body part relative to the one or more output devices (see at least Fig. 8, 13, 14, and 15 where 816 is the sensing region of the hand proximate the sensor and display used to determine detection of the gesture proximity and the gesture movement direction relative to the display and sensor by a predescribed distance in at least Para. 3 and 44);
 and controlling the one or more output devices based on the two or more inputs (see Figs. 10-14 gesture is mapped to a function that affects audio and visual and based on the hand movement and proximity).
Paek is not relied upon to teach i) an eye trajectory of a passenger; and controlling a power of the one or more output devices and controlling the power comprising: turning off or reducing power of the one or more output devices; and turning on power of at least one audio output device after turning off or reducing power of the one or more output devices, wherein the body part is a head of the passenger or a torso of the passenger.
Paek does teach the concept of gesture recognition through the upper torso and head region and dynamic gestures of multiple inputs (see Para. 87).
However, Thorn teaches controlling a power of the one or more output devices and controlling the power comprising: turning off or reducing power of the one or more output devices (see Figs. 4, 6A, and 7 and Para. 52, 78, and 83 controlling dimming and refresh so as to refresh more and have brighter regions where the user eyes are gazing).
It would have been obvious to a person of ordinary skill in the art to modify the display of Paek to include the adjustment of Thorn to reduce energy use (see Para. 2). 
Paek and Thorn are not relied upon to teach i) an eye trajectory of a passenger; and turning on power of at least one audio output device after turning off or reducing power of the one or more output devices, wherein the body part is a head of the passenger or a torso of the passenger.
As discussed above Thorn does teach the concept of dimming the display and thus also reducing power consumption. 
However, Tengler teaches i) an eye trajectory of a passenger (see Para. 48); and turning on power of at least one audio output device after turning off or fading out of the one or more output devices (see at least Para. 36, 85, and 87 where a sound is played while the screen is faded out through speaker that is powered on) wherein the body part is a head of the passenger or a torso of the passenger (see at least Para. 51 head position and angle determined for tracking facial and eye movements).
It would have been obvious to a person of ordinary skill in the art to modify the device of Paek and Thorn with the audio output devices of Tengler to present instructions to the vehicle driver with the vehicle in motion.(see Para. 2).
In regard to claim 32, Paek teaches a motor vehicle (see Abstract and Title), comprising; one or more sensors (see Fig. 9 any camera(s)); one or more output devices (see Figs. 10-14 gesture is mapped to a function that affects audio and visual);
 a controller (see Para. 144 CPU) comprising electrical circuitry configured to perform a method, comprising: providing one or more sensors and the one or more output devices, 
the one or more output devices comprising at least one of a plurality of displays, display regions, projectors, or projection regions (see Figs. 9 and 10 camera and display);
detecting, using the one or more sensors (see Fig. 9 any camera(s)), two or more inputs comprising: ii) a proximity of a body part of the passenger relative to the one or more output devices and a trajectory of the body part relative to the one or more output devices (see at least Fig. 8, 13, 14, and 15 where 816 is the sensing region of the hand proximate the sensor and display used to determine detection of the gesture proximity and the gesture movement direction relative to the display and sensor);
and controlling the one or more output devices based on the two or more inputs (see Figs. 10-14 gesture is mapped to a function that affects audio and visual that shows the playback state based on hand movement direction and proximity).
Paek is not relied upon to teach i) an eye trajectory of a passenger; and controlling a power of the one or more output devices, controlling the power comprising: turning off or reducing power of the one or more output devices; and turning on power of at least one audio output device after turning off or reducing power of the one or more output devices wherein the body part is a head of the passenger or a torso of the passenger.
Paek does teach the concept of gesture recognition through the upper torso and head region and dynamic gestures of multiple inputs (see Para. 87).
However, Thorn teaches controlling a power of the one or more output devices and controlling the power comprising: turning off or reducing power of the one or more output devices (see Figs. 4, 6A, and 7 and Para. 52, 78, and 83 controlling dimming and refresh so as to refresh more and have brighter regions where the user eyes are gazing).
It would have been obvious to a person of ordinary skill in the art to modify the display of Paek to include the adjustment of Thorn to reduce energy use (see Para. 2). 
Paek and Thorn are not relied upon to teach i) an eye trajectory of a passenger; and and turning on power of at least one audio output device after turning off or reducing power of the one or more output devices wherein the body part is a head of the passenger or a torso of the passenger.
As discussed above Thorn does teach the concept of dimming the display and thus also reducing power consumption. 
However, Tengler teaches i) an eye trajectory of a passenger (see Para. 48) and turning on power of at least one audio output device after turning off or fading out of the one or more output devices (see at least Para. 36, 85, and 87 where a sound is played while the screen is faded out through speaker that is powered on) wherein the body part is a head of the passenger or a torso of the passenger (see at least Para. 51 head position and angle determined for tracking facial and eye movements).
It would have been obvious to a person of ordinary skill in the art to modify the device of Paek and Thorn with the audio output devices of Tengler to present instructions to the vehicle driver with the vehicle in motion (see Para. 2).
In regard to claim 35, Paek teaches a method of controlling of one or more output devices for a motor vehicle  (see Abstract and Title), the method comprising: providing one or more sensors and the one or more output devices, the one or more output devices comprising at least one of a plurality of displays, display regions, projectors, or projection regions (see Figs. 9 and 10 camera and display); detecting, using the one or more sensors  (see Fig. 9 any camera(s)), two or more inputs of a passenger or a driver, the two or more inputs comprising: and ii) a gesture and a proximity of a body part detected by the one or more sensors, wherein the body part is a hand of the passenger or a hand of the driver (see at least Fig. 8, 13, 14, and 15 where 816 is the sensing region of the hand proximate the sensor and display used to determine detection of the gesture proximity and the gesture movement direction relative to the display and sensor by a predescribed distance in at least Para. 3 and 44);
 controlling the one or more output devices based on the two or more inputs (see Figs. 10-14 gesture is mapped to a function that affects audio and visual and based on the hand movement and proximity).
Paek is not relied upon to teach controlling a power consumption; i) an eye position of any one of the passenger or the driver; controlling the power consumption comprising: turning off or reducing power consumption of the one or more output devices and turning on or increasing power consumption of at least one audio output device after turning off or reducing power consumption of the one or more output devices.
However, Thorn teaches controlling a power consumption; controlling the power consumption comprising: turning off or reducing power consumption of the one or more output devices (see Figs. 4, 6A, and 7 and Para. 52, 78, and 83 controlling dimming and refresh so as to refresh more and have brighter regions where the user eyes are gazing).
It would have been obvious to a person of ordinary skill in the art to modify the display of Paek to include the adjustment of Thorn to reduce energy use (see Para. 2). 
Paek and Thorn are not relied upon to teach i) an eye position of any one of the passenger or the driver; and turning on or increasing power consumption of at least one audio output device after turning off or reducing power consumption of the one or more output devices.
However, Tengler teaches i) an eye position of any one of the passenger or the driver (see Para. 48); and turning on or increasing power consumption of at least one audio output device after turning off or reducing power consumption of the one or more output devices (see at least Para. 36, 85, and 87 where a sound is played while the screen is faded out through speaker that is powered on).
It would have been obvious to a person of ordinary skill in the art to modify the device of Paek and Thorn with the audio output devices of Tengler to present instructions to the vehicle driver with the vehicle in motion (see Para. 2).
Regarding claim 34, Paek in view of Thorn and Tengler teaches all the limitations of claim 1. Paek further teaches wherein: controlling of the one or more output devices is based on the proximity of the body part relative to the one or more output devices (see at least Fig. 8, 13, 14, and 15 where 816 is the sensing region of the hand proximate the sensor and display used to determine detection of the gesture proximity and the gesture movement direction relative to the display and sensor). 
Paek is not relied upon to teach controlling is the turning off or reducing of the power consumption; and the turning on power of at least one audio output device is based on the trajectory of the body part relative to the one or more output devices.
However, Thorne teaches controlling is the turning off or reducing of the power (see Figs. 4, 6A, and 7 and Para. 52, 78, and 83 controlling dimming and refresh so as to refresh more and have brighter regions where the user eyes are gazing).
It would have been obvious to a person of ordinary skill in the art to modify the display of Paek to include the adjustment of Thorn to reduce energy use (see Para. 2). 
Paek and Thron are not relied upon to teach and the turning on power of at least one audio output device is based on the trajectory of the body part relative to the one or more output devices.
However, Tengler teaches (see at least Para. 36, 85, and 87 where a sound is played while the screen is faded out through speaker that is powered on based on where eyes are looking).
It would have been obvious to a person of ordinary skill in the art to modify the device of Paek and Thorn with the audio output devices of Tengler to present instructions to the vehicle driver with the vehicle in motion (see Para. 2).
Regarding claim 4, Paek in view of Thorn and Tengler teaches all the limitations of claims 1 and 18. Paek further teaches wherein the one or more sensors comprise at least one of an infrared sensor, a time-of-flight sensor, an eye tracker, a camera, a 3D camera, a ranging device, or a stereo camera (see Fig. 9, cameras).
Regarding claim 10, Paek in view of Thorn and Tengler teaches all the limitations of claim 1. Thorn further teaches wherein the controlling of the power is in response to detecting that the passenger is not looking at or not moving near the one or more output devices or at least one region of the one or more output devices (see Figs. 4, 6A, and 7 and Para. 52, 78, and 83 controlling dimming and refresh so as to refresh more and have brighter regions where the user eyes are gazing).
It would have been obvious to a person of ordinary skill in the art to modify the display of Paek to include the adjustment regions of Thorn to reduce energy use (see Para. 2). 
Regarding claim 11, Paek in view of Thorn and Tengler teaches all the limitations of claim 1. Thorn further teaches wherein the controlling of the power comprises at least one power reducing step which comprises at least one of: reducing brightness of a backlight or reducing luminance of an entire area or region of the one or more displays or projectors ; reducing sharpness and resolution of a displayed information on an entire area or region of one or more displays or projectors; at least one of pausing or freezing an image frame on an entire area or region of the one or more displays or projectors; or reducing a refresh rate of the one or more displays or projectors (see Figs. 4, 6A, and 7 and Para. 52, 78, and 83 controlling dimming and refresh so as to refresh more and have brighter regions where the user eyes are gazing).
It would have been obvious to a person of ordinary skill in the art to modify the display of Paek to include the adjustment regions of Thorn to reduce energy use (see Para. 2). 
Regarding claim 12, Paek in view of Thorn and Tengler teaches all the limitations of claim 11. Thorn further teaches wherein at least two of the power reducing steps are applied simultaneously (see Figs. 4, 6A, and 7 and Para. 52, 78, and 83 controlling dimming and refresh so as to refresh more and have brighter regions where the user eyes are gazing).
It would have been obvious to a person of ordinary skill in the art to modify the display of Paek to include the adjustment regions of Thorn to reduce energy use (see Para. 2). 
Regarding claim 13, Paek in view of Thorn and Tengler teaches all the limitations of claim 1. Paek further teaches wherein the one or more output devices is adapted to provide at least one of an audio output and a video output (see Figs. 10-14 and Para. 131 visual and audio playback control).
	Regarding claim 15, Paek in view of Thorn and Tengler teaches all the limitations of claim 1. Paek further teaches wherein the detecting comprises detecting at least one of: the head of the passenger comprises at least one of a line of vision, an eye position, an iris position, a pupil position, a nose position, a posture of the head, a head position, a head orientation, or a facial expression of the passenger (see Para. 132 head movements or poses); wherein detecting  the torso of the passenger comprises at least one of a bodily posture, a body position, a body orientation, a shoulder position, or a shoulder orientation of the passenger (See Para. 132 shoulder movement), wherein the detecting further comprises detecting at least one of a hand or finger of the passenger comprising at least one of a bodily posture, a body position, a body orientation, a shoulder position, or a shoulder orientation of the passenger at least one of a gesture including a skimming past, approaching, moving away, splaying of fingers, bending of fingers, touching of fingers, making a fist, a finger or hand position, or a finger or hand orientation, or a mouth of the passenger comprising at least one of a movement of the lips, a noise, or a voice command (see Figs. 10-14 hand gestures and para. 132 shoulder movement in conjunction with hand movement or poses).
Regarding claim 16, Paek in view of Thorn and Tengler teaches all the limitations of claim 1. Thorn further teaches wherein the one or more output devices comprises at least one of displays, monitors, projectors, projection screens, head-up displays, flexible OLED displays, liquid crystal displays, light-transmitting fabrics, or light-transmitting films (see Para. 45 LCDs).
It would have been obvious to a person of ordinary skill in the art to modify the display of Paek to include the display of Thorn to display images (see Para. 45). 
Regarding claim 17, Paek in view of Thorn and Tengler teaches all the limitations of claim 1. Thorn further teaches wherein the one or more output devices are arranged in at least one of an instrument panel, a windshield, a headliner, a central console, a ceiling, or in a further interior trim part of the motor vehicle (see Para. 46, and Fig. 3, fasten to any interior of the vehicle including dash, windshield, control panel region).

6.	Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. (U.S. App. 2013/0155237) in view of Thorn et al. (U.S. App. 2008/0111833).                                                                                                                                         
In regard to claim 33, Paek teaches a motor vehicle (see Abstract and Title), comprising; one or more sensors (see Fig. 9 any camera(s)); one or more output devices, the one or more output devices comprising at least one of a plurality of displays, display regions, projectors, or projection regions (see Fig. 10 display) the one or more output devices comprising at least one of a plurality of displays, display regions, projectors, or projection regions; a controller (see Para. 144 CPU) comprising electrical circuitry configured to perform a method, comprising: detecting, using the one or more sensors, two or more inputs based on at least one of a position and movement of a passenger body part (see Figs. 10-14 hand gesture recognition); the two or more inputs comprising:
i) a proximity of the body part relative to the one or more output devices and ii) a trajectory of the body part relative to the one or more output devices (see at least Fig. 8, 13, 14, and 15 where 816 is the sensing region of the hand proximate the sensor and display used to determine detection of the gesture proximity and the gesture movement direction relative to the display and sensor)
controlling the one or more output devices based on the two or more inputs (see Figs. 10-14 gesture is mapped to a function that affects audio and visual based on hang movement and proximity).
Paek is not relied upon to teach controlling a power of the one or more output devices, controlling the power comprising turning off or reducing power of the one or more output devices.
However, Thorn teaches controlling a power of the one or more output devices controlling the power comprising turning off or reducing power of the one or more output devices (see Figs. 4, 6A, and 7 and Para. 52, 78, and 83 controlling dimming and refresh so as to refresh more and have brighter regions where the user eyes are gazing).
It would have been obvious to a person of ordinary skill in the art to modify the display of Paek and Thorn to include the adjustment of Tengler to reduce energy use (see Para. 2). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2625